  Case 1:21-cv-01869-TWP-MG 03D02-21
                            Document05-CT-002756
                                     1-1 Filed 06/24/21 Page 1 of 3 PageID  #: 4
                                                                         Filed: 5/20/2021                                              9:43 PM
                                                                                                                                          Clerk
                                                   Bartholomew Superior Court 2                                     Bartholomew County, Indiana




STATE 0F INDIANA                               )                 1N   THE BARTHOLOMEW                                   COURT
                                                   SS:
COUNTY 0F BARTHOLOMEW;                                           CAUSE N0. 03D02‘21 05'CT'002756

AMANDA GORBETT
          vs.

WAL-MART STORES EAST, LP

                                         COMPLAINT FOR DAMAGES

          Comes now the plaintiff, Amanda                Gorbett,   by counsel, Ken Nunn Law Ofﬁce, and                      for
cause of action against the defendant, Wal-Mart Stores East, LP, alleges and says:


          1.        That on or about September 13, 2019, the                  plaintiff,    Amanda Gorbett, was          a
customer        at the   Wal-Mart     store located at   2025 Merchant Mile            in   Columbus, Bartholomew
County, Indiana.


          2.        That on or about September 13, 2019, the                  plaintiff,    Amanda Gorbett,         slipped and
fell in   liquid in the aisle at said location, causing the plaintiff to suffer serious injuries.


          3.        That   it   was   the duty of the defendant t0 use ordinary care and diligence t0 keep
and maintain the said premises in a condition reasonably safe for        its intended uses and free

from   all     defects and conditionswhich would render the premises dangerous and unsafe for
plaintiff,     0r present an unreasonable risk of harm to plaintiff in her lawful use of same.


          4.        That   it   was   the duty of the defendant to exercise reasonable care to protect
plaintiff,   by inspection and other afﬁrmative acts, from the danger 0f reasonably foreseeable
injury    occurring from reasonably foreseeable use 0f said premises.


          5.        That   it   was   the duty of the defendant t0 have available sufﬁcient personnel and
equipment        t0 properly inspect       and maintain the aforesaid premises                   in a condition reasonably
safe for plaintiff and free           from defects and conditions rendering the premises unsafe.

          6.        That   it   was   the duty of the defendant t0          warn   plaintiff 0f the     dangerous and
unsafe condition existing on said premises.


          7.        That the defendant knew 0r should have                   known 0f the unreasonable          risk 0f
danger to the plaintiff but failed either to discover                 it   or to correct    it   after discovery.
  Case 1:21-cv-01869-TWP-MG Document 1-1 Filed 06/24/21 Page 2 of 3 PageID #: 5



                                                         -2-


       8.     That the   fall   and resultant permanent                 0f plaintiff were caused by the
                                                                 injuries
negligence of the defendant      who     failed to utilize    reasonable care in the inspection and
maintenance of said premises.


       9.     That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the          plaintiff.



       10.    That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost           wages and other      special expenses, as a direct   and
proximate result 0f defendant's negligence.


       WHEREFORE, the plaintiff demands judgment against the                        defendant for permanent
injuries in a reasonable   amount       t0   be determined     at the trial   0f this cause, for medical expenses
and other special expenses, for future medical expenses,                lost   wages and other   special expenses,
court costs, and all other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:    s/Ryan D. Etter
                                                    Ryan D. Etter, #27832-49
                                                    KEN NUNN LAW OFFICE
                                                    104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail:    ganengennunncom



                                   REQUEST FOR TRIAL BY JURY

       Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                that this


matter be tried by jury pursuant t0 Trial Rule 38.
  Case 1:21-cv-01869-TWP-MG Document 1-1 Filed 06/24/21 Page 3 of 3 PageID #: 6



                                              -3-


                                    KEN NUNN LAW OFFICE


                                    BY:   s/ Ryan D. Etter
                                          Ryan D.   Etter,   #27832-49
                                          KEN NUNN LAW OFFICE
                                          104 South Franklin Road
                                          Bloomington, IN 47404
                                          Phone: (812) 332-9451
                                          Fax: (812) 331-5321
                                          E-mail:   ganengennunn£om




Ryan D.   Etter,   #27832-49
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:        8 12-33 1-5321
Attorney for Plaintiff
